ACCEPTED
                                                                                               03-14-00353-CR
                                                                                                       6264890
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          7/29/2015 8:32:20 AM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                     NO. 03-14-00353-CR

KELLY RITA SHEFFIELD                             §          IN THE THIRD FILED IN
                                                                     3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
v.                                               §          DISTRICT 7/29/2015
                                                                      COURT8:32:20
                                                                                 OF AM
                                                                       JEFFREY D. KYLE
THE STATE OF TEXAS                               §          APPEALS OF TEXAS Clerk




       STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:



                                                 I.

         Appellant was charged by indictment with Evading Arrest with a Vehicle

and Endangering a Child, both state jail felonies. She was found guilty by a jury

and sentenced to two years confinement in state jail, suspended for five years for

Evading, and two years confinement in state jail, suspended for five years for the

Endangering offense.1 She was also ordered to pay a $1,000 fine on each count,

along with court costs. Appellant’s brief was originally due on October 10, 2014.

After multiple extensions and hearings, Appellant’s brief was filed on May 28,

2015. The State’s brief is currently due on July 29, 2015.

1
    Appellant was acquitted of a third charge, Tampering with Physical Evidence.

                                                 1
                                         II.

      Although I originally anticipated that I would handle the brief for the State

in the instant cause, an increase in the volume of appellate, expunction and other

work has led to the office specially assigning this brief to Ms. Laura Burton Bates

(email: lkbtexas@gmail.com, SBN: 24035014). The Appellant’s brief and the

clerk’s and reporter’s records were forwarded to her yesterday. She has not yet had

time to complete a significant amount of work on a response, and the State

respectfully requests an extension of 30 days to file the State’s brief in the instant

cause. This is the second extension sought by Appellee.



                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until August 28, 2015, so that an

adequate response may be made to Appellant’s brief.           This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008


                                          2
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant KELLY RITA

SHEFFIELD’s attorney in this matter:

      Joseph E. Garcia III
      joeg3@sbcglobal.net
      200 N. Seguin Avenue
      New Braunfels, TX 78130
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through

efile.txcourts.gov, this 29th day of July, 2015.

                                               /s/ Joshua D. Presley
                                                Joshua D. Presley




                                           3